FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2013 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A PRESS RELEASE 3M 2013 ENERSIS ANNOUNCES CONSOLIDATED RESULTS FOR THE PERIOD ENDED ON MARCH 31, 2013 Highlights for the Period Ø The negative variation upon the Operating Income is mainly attributable to the drought in Brazil, which has forced distribution Companies to absorb higher energy purchase costs. Part of this over cost is in the process of being reimbursed through tariff revision processes. Taking away this effect, the Operating Results would have been in line with those as of March 31, 2012. Ø Operating revenues decreased 10.3%, reaching Ch$ 1,456,669 million primarily as a consequence of lower energy sales revenues in distribution business due to lower tariffs in Coelce and Chilectra. On the other hand, demand for electricity showed a growth level lower than expected, as a consequence, among other reasons, of less calendar days, more holidays and more stable temperatures. All of them non permanent changes variables. Demand for electricity, in every country, was as follows: · Peru 5.5% · Chile 2.2% · Colombia 1.4% · Brazil 0.3% · Argentina -1.1% Ø Physical sales in distribution increased 371 GWh, or 2.0%, while in generation, physical sales decreased 443 GWh, equivalent to 2.8%. Ø Another factor that helps to understand the variation of the revenues is the effect in generation of lower average energy sale price and the drop on energy sold, that partially offset the addition of almost 410 thousand new customers among the distribution companies. Ø Procurement and Services costs decreased 12.9%, reaching Ch$ 800,589 million, as a consequence of lower energy purchases costs of Ch$36,263 million, lower transportation cost of Ch$ 26,192 million, and lower fuel consumption cost of Ch$ 16,680 million. This positive reduction in operating costs is mainly explained by the operation of Bocamina II, and was partially offset by: o The drought affecting Brazil, which pushed up the energy prices, and the fact that until now part of the incremental energy purchase costs has not been recognized in the distribution companies tariffs. o Salaries in Edesur were increased by government mandate in an 18% retroactively to January 2013, increasing in a significant way operating costs. Ø The Company’s EBITDA amounted to Ch$ 434,041 million during this quarter, 11.5% lower when compared to the same period in 2012. Good performance in generation business partially offset the negative operational behavior in distribution business. Pg. 1 PRESS RELEASE 3M 2013 Ø Financial result was a Ch$ 57,491 million loss, 32.0% better than first quarter 2012. This improved result is mainly explained by higher financial revenues of Ch$ 8,566 million and lower financial costs of Ch$ 7,612 million. Ø Due to the above mentioned variations, Net Income before taxes reached Ch$ 277,600 million, equivalent to a 5.7% reduction. Ø Taxes increas ed by Ch$ 18,939 million, mainly due to increases in taxes explained mainly. o Enersis by Ch$ 7,282 million, due to higher tax expenses as a result of lower deferred tax of shares issued in the capital increase of Ch$ 3,640 million and Ch$ 3,156 million because of Swap variation. o Endesa Chile of Ch$ 13,383 million, due to higher tax expense as a result of lower deferred tax due to reduction in tax loss of Ch$ 6,589 million, conversion effect of Ch$3,680 million and Ch$ 2,867 related to fixed asset variation. Ø This higher tax expenses explains the decrease of 15,4% in net income. Ø The diversified portfolio of Enersis Group allowed us to maintain a well balanced contribution to our EBITDA by business segment, • Distribution:46% • Generation and Transmission: 54% Generation and Transmission Business Ø Operating revenues decreased 7.4%, reaching Ch$575,608 million, due to lower physical sales and lower average energy sale price expressed in Chilean pesos. Ø Procurement and services costs decreased 15.6% to Ch$ 285,883 million as result of a reduction in all of its lines, mainly in energy purchases costs of Ch$ 17,634 million, fuel consumption costs of Ch$ 16,677 million and transportation expenses of Ch$ 16,242 million. Ø EBITDA amounted to Ch$ 236,136 million, equivalent to a reduction of 4.4%. Ø Consolidated electricity generation decreased by 0.1% to 13,983 GWh, mainly explained by Argentina, Peru and Colombia, partially offset by increases in Chile and Brazil. Ø Consolidated physical sales decreased 2.8% to 15,640 GWh, mainly because of Argentina, Peru, Brazil and Chile, partially offset by Colombia. EBITDA in the Generation business, by country, was as follows: In Chile , EBITDA increased by Ch$ 6,209 million, mainly due to: Ø Lower energy purchases cost of Ch$ 38,941 million due to higher thermal generation as a result of the start up of Bocamina II operations, added to lower fuel consumption costs of Ch$ 14,344 million and lower transportation cost of Ch$ 14,059 million. Ø This was partially offset by lower energy sale revenues of Ch$ 52,867 million due to lower average energy sale prices and lower physical sales as a result of reduced contracts indexed to marginal cost and the expiration of some contracts with non regulated customers. Pg. 2 PRESS RELEASE 3M 2013 In Argentina , EBITDA decreased by Ch$ 353 million due to: Ø Lower operation revenues of Ch$ 4,601 million, as a consequence of a reduction in the average energy sale prices expressed in Chilean peso terms and lower physical sales due to a reduction in hydro generation as a result of lower reservoir levels. Ø This was partially offset by lower fuel consumption cost of Ch$ 3,443 million because of lower thermal generation. In Colombia , EBITDA grew by Ch$ 6,655 million, mostly in connection with, Ø Increase in operating revenues of Ch$ 18,065 million explained by 11.0% increase in the average energy sale price in Chilean peso terms, in line with a higher market price in Colombia, and 2.6% increase in physical sales due to higher demand. Ø This was partially offset by higher energy purchases costs of Ch$ 14,715 million mainly due to a lower hydro availability. In Peru , EBITDA remained very similar to the one recored on the same period last year, with an increase of Ch$ 299 million due to: Ø Lower procurement and service cost of Ch$ 4,259 million mainly explained by lower fuel consumption as a result of the better hydro availability. Ø Lower other operating costs of Ch$ 1,148 million. Ø The latter was partially offset by a Ch$ 5,159 million reduction in operating revenues of Ch$ 5,159 million due to lower average energy sale price in Chilean peso terms and lower physical sales. In Brazil , EBITDA decreased by Ch$ 4,186 million basically because of: Ø Higher procurement and services costs of Ch$ 10,942 million, mainly explained by higher energy purchases costs of Ch$ 7,247 million, both, in Central Fortaleza and Cachoeira Dourada. Ø Higher fuel consumption cost of Ch$ 5,431 million, also explained by higher generation in Endesa Fortaleza. Ø This was partially offset by higher energy sale revenues of Ch$ 7,559 million, due to higher thermal generation in Fortaleza, that offset the lower hydro availability in Cachoeira Dourada. Distribution Business Consolidated figures for the distribution businesses are detailed as follows: Ø Operating revenues reduced by 11.8% compared to the first quarter 2012, reaching Ch$1,018,042 million. This is explained mainly by the tariff revision process in Coelce and Chilectra which resulted in tariff reductions. Ø Procurement and service costs reached Ch$ 654,946 million, 11.0% lower than in first quarter 2012. This is mainly explained by reductions in energy purchases cost, other procurement and service cost and transportation cost. Ø Energy sales by customers’ segment for each of our distribution companies were the following: Pg. 3 PRESS RELEASE 3M 2013 % Physical Sales Chile Argentina Peru Brazil Colombia TOTAL 3M 2013 Chilectra Edesur Edelnor Ampla Coelce Codensa 3M 2012 3M 2013 3M 2012 3M 2013 3M 2012 3M 2013 3M 2012 3M 2013 3M 2012 3M 2013 3M 2012 3M 2013 3M 2012 3M 2013 Residential 25% 25% 41% 41% 38% 38% 42% 43% 34% 35% 35% 34% 36% 36% Industrial 22% 20% 7% 8% 19% 18% 9% 8% 13% 10% 7% 6% 12% 11% Commercial 30% 32% 28% 26% 22% 22% 20% 20% 19% 18% 16% 16% 23% 23% Others 23% 23% 24% 25% 22% 23% 29% 28% 34% 36% 42% 44% 29% 30% TOTAL 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% Ø EBITDA in 2013 amounted to Ch$ 201,522 million, 23.9% lower than in same period last year. EBITDA in the Distribution business, by country, was as follows: In Chile, EBITDA decreased by Ch$ 1,026 million, mainly attributable to: Ø Lower energy sales revenues due to lower average energy sale price, explained by the tariff revision process in Chilectra since November 2012. Ø The above was partially offset by a 2.8% increase in physical sales, as a result of higher economic activity, and higher other operating revenues. In Argentina, EBITDA decreased by Ch$ 13,212 million, mostly explained by: Ø Increase of Ch$ 8,423 million in personnel expenses, due to salary increases because of union agreements. Ø Increase of Ch$ 3,716 million in other fixed operating costs because of higher costs in inputs and services hired to make some repairs to the grid. Ø Reduction of Ch$ 5,417 million in energy sales revenues, due to lower demand as a result of the decrease in industrial and commercial activity. In Colombia, EBITDA decreased by Ch$ 7,561 million, mainly in connection with: Ø Lower energy sales revenues of Ch$ 10,761 million, an 6.1% decrease, explained by a 7.3% decrease in energy sales price expressed in Chilean peso terms, partially offset by a 1.3% increase in physica sales. Ø This was partially offset by Ch$ 2,253 million of lower procurement and services costs. In Peru, EBITDA remained almost the same, reaching Ch$ 22,490 million, equivalent to 0.2% decrease, basically as consequence of: Ø Reduction in other operating revenues of Ch$ 1,381 million and higher energy purchase cost of Ch$2,647 million. Ø This was partially offset by an increase of Ch$ 3,246 million in energy sales revenues, due to higher physical sales and higher average energy sale price expressed in Chilean peso terms. In Brazil, EBITDA decreased by Ch$ 41,447 million mainly as a consequence of the drought affecting Brazil, that has pushed up the energy price. Also, because until today a part of the incremental energy purchase costs has not been recognized yet in the distribution companies tariffs. In addition to this: Ø Lower energy sales revenues in Coelce of Ch$ 46,321 million and in Ampla of Ch$ 42,240 million, due to lower average energy sale price expressed in Chilean peso terms as a result of Colece’s tariff revision process, partially offset by higher physical sales in both companies. Ø This was partially offset by a decrease of Ch$ 40,685 million in other procurement and service costs. Financial Summary Pg. 4 PRESS RELEASE 3M 2013 Ø Average nominal interest rate decreased from 9.7% down to 8.0%, mainly explained by a lower inflation rate in Chile and better rate conditions in the countries where we operate. Ø Liquidity, a key consideration in our financial management, continues to be in a very solid position, as shown below on a consolidated basis for Enersis, · Cash and cash equivalents US$ 3,055 million · Committed credit lines available US$ 697 million · Non-committed credit lines availableUS$ 1,065 million Ø Hedge and protection: In order to mitigate exchange rate and interest rate risks, Enersis has established strict internal rules to protect our cash flows and balance sheet from fluctuations in these variables. · Our exchange rate policy is based on cash flows and we strive to maintain a balance between US dollar indexed flows, and assets and liabilities in such currencies. In addition to this policy, we have contracted cross currency swaps for a total amount of US$ 1,490 million and forwards for US$ 479 million as of March 31, 2013. · In order to reduce financial results volatility due to changes in market interest rates, we seek to maintain an adequate balance in our debt structure. Thus, as of March 31, 2013, we have contracted interest rate swaps (from variable to fixed rates) for US$ 460 million. Market Summary Ø During the period from April 2012 to March 2013, the Chilean Stock Exchange’s index for the most important 40 shares, “IPSA”, showed a decrease of -5.1%. The markets where the Company operates recorded mixed performance, as follows: · BOVESPA (Brazil): -12.6% · Merval (Argentina): 26.0% · COLCAP (Colombia): 1.8%, and · ISBVL (Peru) : -8.0%. In Europe, the main Stock Exchanges showed mixed performances over the last 12 months: IBEX: -1.1%, UKX:11.2% and FTSE 250: 20.7%. On the other hand, the U.S. market performed positively in line with its economic recovery: S&P 500: 11.4% and Dow Jones Industrial: 10.3% (all yields measured in local currency). Ø Enersis’ share price decreased -8.0% over the past 12 months. This change is mainly attributable to the impact of the capital increase announced on July 25, 2012, as well as because of a still global economic scenario, especially in the European zone and also due to the drought affecting Chile for the last three consecutive years. Ø On the other hand, Enersis` ADS value decreased -4.7% reaching a price of US$19.2, while its share price in the Madrid Stock Exchange decreased 0.7% reaching €$0.30 as of March 31, 2013. Pg. 5 PRESS RELEASE 3M 2013 Ø During the last twelve months, Enersis continued to be among the most actively traded companies in the local stock market (Santiago Stock Exchange and Chilean Electronic Exchange), with a daily average trading volume of US$ 11.3 million. Source: Bloomberg Risk Rating Classification Information Key considerations, among others, for current risk rating of Enersis, are: · Its well diversified asset portfolio · Strong credit metrics · Adequate debt structure · Solid liquidity The Company’s geographic diversification in South America provides a natural hedge against different regulations and weather conditions. Most of Enersis’ operating subsidiaries are financially strong and have leading market positions in the countries where Enersis operates. Among the main events of the last months, we can highlight the following: Ø On January 15, 2013, Feller Rate ratified the “AA” local rating of Enersis’ bonds, shares and commercial papers program, also confirming the stable outlook. Ø On December 19, 2012, Fitch Ratings affirmed both ratings in local and foreign currency of Enersis of "BBB+", as well as its long-term rating on the national scale at 'AA (cl)'. The outlook is "stable". Ø On October 19, 2012, Standard & Poor's confirmed the international credit risk rating for Enersis of "BBB+" with stable Outlook. This took place on the occasion of the reviews of both Enel SpA and Endesa Spain in previous days, in which both credit risk ratings were affirmed with a downgrade in both Outlook from stable to negative, due to the downgrade applied to Spain. Pg. 6 PRESS RELEASE 3M 2013 Ø On September 26, 2012, Humphreys assigned “AA” to Enersis local bonds, “AA/Level 1+” to the commercial papers program and “First Class Level 1” to the company’s shares. Ø On June 18, 2012, Moody's affirmed the “Baa2 with stable outlook” senior unsecured rating of Enersis. Current international risk ratings are: Enersis S&P Moody’s Fitch Corporate BBB+ / Stable Baa2 / Stable BBB+ / Stable Local ratings (for securities issued in Chile): Enersis Feller Rate Fitch Humphrey’s Shares 1 st Class Level 1 1 st Class Level 1 1 st Class Level 1 Bonds AA / Stable AA / Stable AA / Stable Disclaimer: As a result of applying IFRS 11 "Joint Arrangements”, since January 1, 2013, the jointly controlled companies, which until the financial statements submitted as of December 31, 2012, were consolidated on a proportional basis, should be recorded under the equity method, as required by the new standard for “Joint Arrangements” that qualify as Joint Ventures. Companies considered are Centrales Hidroeléctricas de Aysén S.A. and subsidiaries, Inversiones Gas Atacama Holding Ltda. and subsidiaries, Distribuidora Eléctrica de Cundinamarca S.A. and subsidiary, and Transmisora Eléctrica de Quillota Ltda. Having in mind that application of the IFRS 11 "Joint Arrangements” is retroactive, these consolidated financial statements include modifications to certain comparative figures, and the related explanatory notes, which in turn were approved by Enersis’ governing bodies. These changes do not affect the income attributable to the owners of the parent company. Pg. 7 PRESS RELEASE 3M 2013 Table of Contents Distribution Business 3 Generation and Transmission Business 2 Financial Summary 4 Market Summary 5 Risk Rating Classification Information 6 TABLE OF CONTENTS 8 GENERAL INFORMATION 10 SIMPLIFIED ORGANIZATIONAL STRUCTURE 11 CONSOLIDATED INCOME STATEMENT ANALYSIS 12 NET INCOME 12 NET FINANCIAL INCOME 14 SALE OF ASSETS 14 TAXES 15 CONSOLIDATED BALANCE SHEET ANALYSIS 15 ASSETS UNDER IFRS 15 BOOK VALUE AND ECONOMIC VALUE OF ASSETS 17 LIABILITIES AND SHAREHOLDERS’ EQUITY UNDER IFRS 18 DEBT MATURITY WITH THIRD PARTIES, THOUSAND US$ 20 DEBT MATURITY WITH THIRD PARTIES, MILLION CH$ 20 EVOLUTION OF KEY FINANCIAL RATIOS 21 UNDER IFRS 22 CASH FLOW RECEIVED FROM FOREIGN SUBSIDIARIES BY ENERSIS, CHILECTRA AND ENDESA CHILE 23 THE PRINCIPAL RISKS ASSOCIATED TO THE ACTIVITIES OF THE ENERSIS GROUP 24 ARGENTINA 29 GENERATION 29 Endesa Costanera 29 El Chocón 30 DISTRIBUTION 31 Edesur 31 BRAZIL 32 ENDESA BRASIL 32 GENERATION 32 Cachoeira Dourada 32 Fortaleza (cgtf) 33 TRANSMISSION 34 CIEN 34 DISTRIBUTION 35 Ampla 35 Coelce 35 Pg. 8 PRESS RELEASE 3M 2013 CHILE 36 GENERATION 37 Endesa Chile 37 DISTRIBUTION 38 Chilectra 38 COLOMBIA 40 GENERATION 40 Emgesa 40 DISTRIBUTION 41 Codensa 41 PERU 42 GENERATION 42 Edegel 42 DISTRIBUTION 43 Edelnor 43 MARKET INFORMATION 45 EQUITY MARKET 45 CONFERENCE CALL INVITATION 49 DISCLAIMER 50 Pg. 9 PRESS RELEASE 3M 2013 General Information (Santiago, Chile, Monday, April 29, 2013.) Enersis S.A. (NYSE: ENI), announced today its consolidated financial results for the period ended on March 31, 2013. All figures are in Chilean pesos (Ch$) and in accordance with International Financial Reporting Standards (IFRS). Variations refer to the period between March 31, 2012 and March 31, 2013. Figures as of March 31, 2013 are additionally translated into US$, merely as a convenience translation, using the exchange rate of US$ 1 Ch$ 472.03 for the Balance Sheet, and the average exchange rate for the period of US$ 1 Ch$ 472.38 for the Income Statement, Cash Flow Statements, Capex and Depreciation values. The consolidation includes the following investment vehicles and companies *, a) In Chile: Endesa Chile (NYSE: EOC)
